Title: Thomas Jefferson to Bernard Peyton, 20 January 1816
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
             Monticello Jan. 20. 16.
          
          I was much pleased to learn you had set up business in Richmond in the mercantile way, and I sincerely wish you success in it. it will be an easier life than that of a camp, and a happier one. my dealings are chiefly of course in this place, yet there have been often occasions in which I have wished for some mercantile connection in Richmond, for supplies of things not to be had here, or at prices too unreasonable. your establishment furnishes me with this accomodation, and certainly I would rather have it with an acquaintance & friend, than with a stranger. of such articles as you deal in yourself, whatever I may have occasion to call for, your account rendered quarterly, or half yearly, or at what intervals you please, shall be always paid by an order on mr Gibson my correspondent in Richmond. but I shall sometimes trouble you for things not in your line, & requiring cash payment. these bills mr Gibson will always pay for me at sight, on which subject I now write to him. of this nature is the trouble I now propose to give you; which is to request you to procure for me 4. gross of bottles, the strong kind preferred & 12. gross of corks, the best, as bad ones is throwing away our liquor. there are two only of the Milton watermen who can be trusted with any thing which can be plundered or adulterated, Gilmer & Johnson. Gilmer starts this day, and will call on mr Gibson, from whom you may know how to get the bottles & corks delivered to him; for he has no notice to apply to you. I shall be glad to have them on his return as the season for bottling beer & cyder is approaching. if there are any good anchovies to be had I should be glad to recieve half a dozen bottles. I write to mr Gibson to pay for these things. Accept the assurance of my great esteem and respect
          Th: Jefferson
        